DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 8, 10-18, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method of communicating application data between an NFC terminal and an integrated circuit card (ICC), the method including: designating a first memory location on the ICC and a second memory location on the ICC, the first memory location designated for storing a one command application data unit (C-APDU), the second memory location designated for storing one response application data unit (R-APDU); writing, by the application on the NFC terminal, a first C-APDU to the first memory location, the first C-APDU containing a first sequence number; reading, by the application on the NFC terminal from the second memory location, a first R-APDU, the first R-APDU containing a second sequence number, the second sequence number greater than the first sequence number; responsive to the second sequence number in the R-ADPU being greater than the first sequence number, processing the R-APDU at the application on the NFC terminal; generating, by the application on the NFC terminal, a subsequent C- APDU; writing, by the application on the NFC terminal, the subsequent C-APDU to the first memory location on the ICC; reading the second memory location on the ICC via the application on the NFC terminal after writing the subsequent C-APDU to the first memory location of the ICC; comparing a contents of the second memory location to the first R-APDU; and repeating the steps of reading the contents of the second memory location on the ICC and comparing the contents of the second memory to the first R- APDU until the contents of the second memory do not equal the first R-APDU; processing the contents of the second memory as a second R-APDU; and completing communication between the application on the NFC terminal and an applet on the ICC using successive data transfers via the first memory location for data for C-APDU data sent from the NFC terminal to the ICC and the second memory location for R-APDU data read from the ICC.
With respect to claims 8 and 10-15, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a system for transferring application session data during an application session between an NFC terminal and an integrated circuit card (ICC), comprising: a first memory location on the ICC that stores data accessible to both the ICC and the NFC terminal, the first memory location used by convention for storing a command application data unit (C-APDU); a second memory location on the ICC that stores data accessible to both the ICC and the NFC terminal, the second memory location used by convention for storing a response application data unit (R-APDU); the NFC terminal executing an application, the application performing steps: generating a unique number associated with the application session; generating a first C-APDU; writing the first C-APDU to the first memory location; reading the second memory location; determining that the second memory location contains an R-APDU; and processing the R-APDU, and an applet on the ICC, the applet performing the steps: checking the first memory location for a change from a previous value; responsive to a new value at the first memory location, processing the contents of the first memory location as a C-APDU; generating an R-APDU responsive to the C-APDU; and writing the R-APDU to the second memory location on the ICC, overwriting any previous data in the second memory location.
With respect to claims 16-18 and 20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method of communicating application protocol data between an NFC terminal and an integrated circuit card (ICC), the method including: reserving a first memory location on the ICC for receiving data from the NFC terminal; Resp. to April 28, 2022 Office Action Docket No.: 4187US01/090426-31127 reserving a second memory location on the ICC for sending data to the NFC terminal; activating a payment applet on the ICC responsive to data being written to the first memory location, wherein activating the payment applet on the ICC comprises setting a flag on the first memory location to activate the payment applet responsive to receipt of data at the first memory location; i) responsive to determining a contents of the first memory location is different from a previous contents of the first memory location, parsing the memory contents of the first memory location into a command application protocol data unit (C-APDU); ii) processing the C-APDU via the payment applet to generate a response application protocol data unit (R-APDU); and writing the R-APDU to the second memory location, wherein the steps i and ii are repeated to a programmatic end of a data processing function of the applet with the NFC terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887